829 So.2d 962 (2002)
Gregory ORR, Appellant,
v.
Vasilios KOUTSOGIANNIS, Appellee.
No. 4D02-1475.
District Court of Appeal of Florida, Fourth District.
October 30, 2002.
*963 Lewis K. Hanna of Lewis K. Hanna, P.A., Boca Raton, for appellant.
No appearance for appellee.
PER CURIAM.
We reverse an injunction for protection against repeat violence entered under section 784.046, Florida Statutes (2001), which requires two acts of violence. In this case there was evidence to support only one act of violence against appellant. Although there were some threats issued by appellant after the first act of violence, these threats, which appellee admits he did not take seriously, did not amount to violence within the meaning of the statute. Reversed.
KLEIN, GROSS and TAYLOR, JJ., concur.